Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 11-16 have been amended.  
Claims 2-10 and 17-20 are original claims.  
Claims 1-20 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 8-13, filed on 5/18/22, have been fully considered but they are not persuasive. Applicant notes, on page 8, that claims 1 and 11-16 have been amended.
Applicant’s arguments have been fully considered, but are not persuasive.
Specifically regarding Applicant’s arguments:
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 8, that claims 11-15 were rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to non-statutory subject matter. Applicant notes, on page 8, that Applicant has amended claims 11-15 as suggested by the Examiner to recite a non-transitory machine-readable medium, and Applicant requests withdrawal of the rejections. In view of the amended claims, the rejections under 35 U.S.C. 101 are withdrawn.
35 U.S.C. § 103 Rejections:
Applicant notes, on page 8, that claims 1-5, 7-14, and 16-20 were rejected under 35 U.S.C. 103 as being unpatentable over Zhou, US Patent Application Publication 20160132892 (hereafter "Zhou"), in view of Bhalla, US Patent Application Publication 20130054306 (hereafter "Bhalla"). Applicant notes, on page 11, that claims 6 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bhalla, and further in view of Kiefhaber, US Patent 8000989 (hereafter "Kiefhaber"). 
Applicant notes, on page 9, that claim 1 has been amended.
Applicant argues, on pages 9-11, that the cited combination of prior art fails to teach the amended claim limitation.
Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, and 16-20  is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, US Patent Application Publication 20160132892 (hereafter “Zhou”), in view of Bhalla, US Patent Application Publication 20130054306 (hereafter “Bhalla”), and further in view of Zadeh, US Patent Application Publication 20140201126 (hereafter “Zadeh”).
	Claims 1, 11, and 16 the claims are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
	Regarding claims 1, 11, and 16, 
	Zhou — which is directed to a system and method for estimating customer satisfaction — discloses:
	(claim 1) A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
	(claim 11) A non-transitory machine-readable medium; comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
	(claim 16) A method, comprising: [functions performed] by a processing system including a processor
	(claims 1, 11, and 16) 
	capturing heterogeneous event data associated with a pool of customers;
	[a method implemented on a computer having at least one processor, a storage, and a telecommunication platform for estimating customer satisfaction associated with a customer is disclosed. A plurality of time series is obtained. Each time series comprises observations for one of a plurality of events associated with the customer (0006; see also 0007, 0111); A software product, in accord with this concept, includes at least one machine-readable non-transitory medium and information carried by the medium. The information carried by the medium may be executable program code data regarding parameters in association with a request or operational parameters, such as information related to a user, a request, or a social group, etc. (0008); FIG. 15 depicts a general mobile device architecture on which the present teaching can be implemented (0026); The event database 110 may store observations of different events associated with different customers 108 (0042)]
	selecting, based on the heterogenous event data, a set of event labels 
	[types of events that are considered to be more relevant to or more indicative of a customer's satisfaction may be determined based on past data that record observations of events associated with customers and the outcomes associated with those customers (e.g., dropping the services, remaining loyal to the services, or service requests for additional services) (0032); FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047; Fig. 4 illustrates labeling events for different customers; see also 0050 discussing events labeled as significant events; and see also 0051 discussing determining significant events and their associated weights for the customer)] The Examiner interprets the disclosure as related to determining types of events that are considered to be more relevant to or more indicative of a customer's satisfaction, determining significant events, and labeling events associated with different customers as teaching or suggesting selecting, based on the heterogenous event data, a set of event labels. 
and a set of customer labels; 
[The customer satisfaction classifier 1108 in this example classifies different customers into different categories that are meaningful for business operation (0099); A categorization model determines how to group different customers into different categories at a time point, based on their aggregated customer satisfaction scores. FIG. 13 illustrates one example of classifying different customers into different categories (0100; see also 0101)] The Examiner interprets categories as corresponding to labels.
for each of a plurality of customers among the pool of customers, constructing a respective time-ordered event sequence array comprising one or more event information items; 
[The event database 110 may store observations of different events associated with different customers 108. An observation of an event may include a number of occurrences of the event during a period of time and/or a time stamp signifying the time at which the observation is made. The observations of events in the event database 110 may be collected either by the service provider 102 or by the customer satisfaction estimation engine 104. The customer satisfaction estimation engine 104 may retrieve the observations regarding an event associated with a customer from the event database 110 and generate an event-based time series corresponding to the event and the customer (0042)]
applying a heterogenous event sequence model to the heterogeneous event data to generate, based on the respective time-ordered event sequence arrays of the plurality of customers: an ordered series of event pathways; 
	[For each customer, the significant event determiner 304 may retrieve the customer's satisfaction history from the customer satisfaction history database 109, retrieve event-based time series from the event-based time series database 303, and determine significant events and their associated weights for the customer (0052); the significant events and associated weights can be determined based on event-based time series stored in the event-based time series database 303 related to the customer in addition to the customer's satisfaction history (0054); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights (0057); Through the individual measures and/or the aggregated measures, the customer satisfaction can be estimated based on continuous observations of customer's on-going activities...a trend of satisfaction with respect to a customer may be estimated based on aggregated measures estimated at different points of time with respect to the customer. Similarly, the trend may also be estimated based on individual measures associated with the customer. Such prediction may be based on an extrapolation of a curve derived by fitting a time series of aggregated measures with an analytical model (0035; see also 0102-0103 describing a trend predictor receiving a trend related warning based on a customer satisfaction trend report generator)] Zhou also provides a discussion of  events significantly contributing to the customer’s satisfaction assessment, wherein the analysis may be performed based on past data that record observations of events associated with customers and the outcomes associated with those customers (e.g., dropping the services, remaining loyal to the services, or service requests for additional services). Correlations between types of events and levels of satisfaction of customers may be determined based on such historical data using, e.g., statistical analysis (0050). As described by Zhou, the statistical analysis of historical data associated with past data associated with observations, customer satisfaction, and outcomes may provide correlations between types of events, levels of satisfaction, and corresponding outcomes to identify trends and make predictions. The Examiner interprets the disclosure as corresponding to an ordered series of event pathways. 
	a topic set comprising a plurality of topics representing customer traits; and for each of the plurality of customers, a respective topic weight set comprising a corresponding weight for each of the plurality of topics of the topic set; and 
[The event-based time series generator 302 may extract customer related information from the retrieved observation and match the customer related information to a customer's identification (ID) stored in a customer database 301 in the customer satisfaction estimation engine 104. The customer database 301 stores different customers' IDs and other information, e.g. demographic information (0046); The generated significant event configurations 305 are stored with references to different customers. In one example, different customers may be assigned or referred to by different significant event configurations. In another example, same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. (0057); For each customer, the significant event determiner 304 may retrieve the customer's satisfaction history from the customer satisfaction history database 109, retrieve event-based time series from the event-based time series database 303, and determine significant events and their associated weights for the customer (0052; see also 0059 discussing a time decay model wherein observations based on time); an executive interacting with the software may be weighted higher than a more junior user (0056)]
Regarding the limitations of: initiating a customer care action for a customer among the plurality of customers, based on the respective topic weight set for the customer, wherein the customer care action comprises selecting a graphic to display on a web page, the Examiner notes, “selecting a graphic to display on a web page,” defines the scope of, “a customer care action.” Zhou discloses performing functions in the context of topic weight set for the customer, as discussed above, and further discloses: 
[Based on the three event-based customer satisfactions Sa, Sb, and Sc and the corresponding weights or coefficients, the customer-based satisfaction estimator 308 may generate an aggregated customer satisfaction S (0063; see also 0062); FIG. 15 depicts a general mobile device architecture on which the present teaching can be implemented (0108); The customer satisfaction trend report may include a trend related warning with respect to the customer… the service provider 102 may take some urgent steps to avoid the unsubscribing (0066); FIG. 15 depicts a general mobile device architecture on which the present teaching can be implemented (0026); All or portions of the software may at times be communicated through a network such as the Internet (0113)] The disclosure of Zhou describes a system and method for performing the disclosed functions via a mobile device over the internet, wherein weights associated with customer information and customer satisfaction may be displayed in a trend report and may include a trend warning with respect to the customer so that the service provider may take some urgent steps. The Examiner notes communicating information, such as a report, via the internet may be interpreted as selecting a graphic to display on a web page. While the disclosure as related to providing a report comprising a trend warning with respect to the customer based on weighted customer satisfaction data, wherein the report may be provided through the internet as corresponding to selecting a graphic to display on a web page based on a weight set for the customer may be interpreted as teaching or suggesting the broadest reasonable interpretation of the limitations, in order to expedite compact prosecution, the Examiner notes Zhou does not appear to describe initiating a customer care action, wherein initiating the customer care action comprises selecting a graphic to display, an article, and a set of articles. Zhou does not appear to explicitly recite initiating a customer care action wherein the customer care action comprises selecting a graphic to display, selecting an article, and selecting a set of articles.
Zhou further discloses the additional elements of claim 11 and claim 16 not recited by claim 1:
generating model state information for presentation via a visual interface; 
[FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047); FIG. 9 illustrates a curve representing a relationship between current time T and Sa.sub.i1 calculated based on the above parameters. The curve may be generated by computing data points of Sa.sub.i1 at different time and fitting data points using curve fitting and extrapolation (0086; see also 0092, 0100)]
receiving subject matter expert feedback responsive to a presentation of the model state information via the visual interface; and updating the heterogenous event sequence model based on the received subject matter expert feedback.  
	[the significant events and associated weights can be determined based on information received from a manager. For example, a domain expert for the service may provide inputs regarding which events can contribute most significantly to customer satisfaction assessment (0055); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights...same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. This may be based on correlation analysis performed by the significant event determiner 304 or inputs from a domain expert (0057; see also 0032, 0050, 0071)]
	However, Bhalla — which is directed to a system and method for churn analysis — discloses: 
	initiating a customer care action, wherein initiating the customer care action comprises […]a graphic to display on a web page.  
	[Graphs 1500, 1600 and 1700 indicate that customers who are offered, who accept and/or who actually receive device education are less likely to churn. Based on these results, a service provider may develop a pilot to offer and provide customers with device education (0084); Device education may be provided, for example, through flyers or other printed materials, emails, web application instant messages, or websites (0086)] The Examiner interprets the disclosure as related to Graphs 1500, 1600 and 1700 (Figs. 15-17) indicating that customers who are offered, who accept and/or who actually receive device education are less likely to churn, and providing customers with device education through flyers or websites as corresponding to selecting a graphic to display on a web page. 
Zhou teaches a system and method for estimating customer satisfaction. Bhalla teaches a system and method for churn analysis. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Zhou and Bhalla is that Bhalla discloses providing a customer with device education, wherein the device education may be provided through a flyer via a website.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of providing a customer with device education, wherein the device education may be provided through a flyer via a website (as taught by Bhalla) with a system and method for estimating customer satisfaction (as taught by Zhou) in order to predict and reduce future customer churn, thereby benefitting the user by increasing customer satisfaction and retention (Bhalla 0002, 0007, 0044, 0074).
	However, Zadeh — which is directed to a system and method for applications for Z-numbers, including a question-answering system — discloses:
	initiating a customer care action for a customer among the plurality of customers… wherein the customer care action comprises selecting a graphic to display on a web page.
	initiating a customer care action for a customer among the plurality of customers… wherein the customer care action comprises selecting an article to display on a web page;
	initiating a customer care action for a customer among the plurality of customers… wherein the customer care action comprises selecting a set of relevant articles to display on a web page ;
	[Specification also covers new algorithms, methods, and systems for artificial intelligence… question-answering system (0095; see also 0133, 0327, 0799, 1315, 1354, 2283, 2395, 2628, 2932); the search engine has a user-interface or GUI (graphical user interface) for the user inputs, with scaling or sliding bars, knobs, or selectors (1375); the system deals with various knowledge base databases: procedural knowledge…visual knowledge…and world knowledge (1410); an expert module uses/selects a variable segment layout to use based on other features of data/image determined by other recognition module (1781); In one embodiment, the image/data is further explored…selected based on the set of predicted/suggested concepts/objects (1794; see also 1800); the whole process is initiated automatically, e.g. a picture in a web site or name in a text is selected (2060; see also 2301, 2521, 2526, 2577, 2949, 2958, 2959, 2972, 2975, 2977, 2979); further user interaction with the modified user interface based on the received data, invokes further queries to Q.sub.Store to fetch more data about the item selected (2062); The context helps us understand.…The frequency counter or histogram (e.g. how many times the word MILITARY appears in the article or magazine) and other similar parameters are attached or tagged to the article or file, as a property or attribute (1454); In one embodiment, travel guide is a good source of data for geography or history or facts. In one embodiment, the picture of an article either relates to the author or the subject of article. So, the face or person or author's name from caption or article or title or footnote should be extracted for comparison and classification or recognition of the picture or image. In one embodiment, the picture of an article in a web site is just an advertisement (2102); we find the membership value objectively or subjectively or both… using machine learned expert for tagging, or using algorithms (e.g. giving less weights to older documents, as less relevant), or using number of occurrences of a word, or finding and using the type of article or document, or the like, or all or any of the above in combinations (2242); to search through some articles or text, we have 3 types/levels of categorization or steps for search (2281); we can rank, sort, or search images, and present the listing or ranking or best one(s) to the user (or optionally to the user, for further narrowing down the choices), e.g. good pictures for the resume or for newspaper article… based on templates or rules (2546)] The disclosure describes a question-answering system comprising a user interface or GUI for the user inputs or selectors, wherein the disclosure describes selecting images and selecting articles based on key words and/or topics in order to provide information or answers to questions. Zadeh discloses images/data selected based on the set of predicted/suggested concepts, wherein the data selected may comprise one or more articles based on the frequency of a word or other data tagged to the article(s). 
Zhou teaches a system and method for estimating customer satisfaction. Bhalla teaches a system and method for churn analysis. Zadeh teaches a system and method for applications for Z-numbers, including a question-answering system. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Zadeh and the combination of Zhou and Bhalla is that Zadeh discloses a question-answering system comprising a user interface or GUI for the user inputs or selectors, wherein the disclosure describes selecting images and selecting articles based on key words and/or topics in order to provide information or answers to questions.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a question-answering system comprising a user interface or GUI for the user inputs or selectors, wherein the disclosure describes selecting images and selecting articles based on key words and/or topics in order to provide information or answers to questions (as taught by Zadeh) and the features of providing a customer with device education, wherein the device education may be provided through a flyer via a website (as taught by Bhalla) with a system and method for estimating customer satisfaction (as taught by Zhou) in order to formalize the capability to make rational decisions based on information which is uncertain, imprecise and/or incomplete (Zadeh 0019), make useful decisions based on reliable information (Zadeh 0094), provide a system and method for increasing efficiency of support vector machine classifiers (Zadeh 0105), and to combine a plurality of systems and methods to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like (Zadeh 0182).


Regarding claim 2, The device of claim 1, 
	The combination of Zhou, Bhalla, and Zadeh teaches the limitations of claim 1.
	Zhou further discloses:
	wherein the operations further comprise updating the heterogenous event sequence model based on received subject matter expert feedback.  
	[the significant events and associated weights can be determined based on information received from a manager. For example, a domain expert for the service may provide inputs regarding which events can contribute most significantly to customer satisfaction assessment (0055); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights...same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. This may be based on correlation analysis performed by the significant event determiner 304 or inputs from a domain expert (0057; see also 0032, 0050, 0071)]

	Regarding claim 3, The device of claim 2, 
	The combination of Zhou, Bhalla, and Zadeh teaches the limitations of claim 2.
	Zhou further discloses:
	wherein the operations further comprise: generating model state information for presentation via a visual interface; and 
	[FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047); FIG. 9 illustrates a curve representing a relationship between current time T and Sa.sub.i1 calculated based on the above parameters. The curve may be generated by computing data points of Sa.sub.i1 at different time and fitting data points using curve fitting and extrapolation (0086; see also 0092, 0100); The customer satisfaction trend reporter 310 can generate a customer satisfaction trend report based on the estimated trend. The customer satisfaction trend report may include a trend related warning with respect to the customer. In one example, the trend related warning indicates that the customer is likely to unsubscribe in a near future time period due to a declining trend of his/her satisfaction (0066)]
	receiving the subject matter expert feedback responsive to a presentation of the model state information via the visual interface.  
	[the significant events and associated weights can be determined based on information received from a manager. For example, a domain expert for the service may provide inputs regarding which events can contribute most significantly to customer satisfaction assessment (0055); The significant event determiner 304 may generate significant event configurations based on the determined significant events and their associated weights...same significant event configuration may be assigned to some customers having common characteristics, e.g. same sex, same age range, same operating system, same browser, etc. This may be based on correlation analysis performed by the significant event determiner 304 or inputs from a domain expert (0057; see also 0032, 0050, 0071)]

	Regarding claims 4 and 12, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 11.
	Zhou further discloses:
	wherein each event information item comprises an event label 
	[types of events that are considered to be more relevant to or more indicative of a customer's satisfaction may be determined based on past data that record observations of events associated with customers and the outcomes associated with those customers (e.g., dropping the services, remaining loyal to the services, or service requests for additional services) (0032); FIG. 4 illustrates different time series for different events and different customers, according to an embodiment of the present teaching. As shown in FIG. 4, each customer may be associated with different events (0047; Fig. 4 illustrates labeling events for different customers; see also 0050 discussing events labeled as significant events; and see also 0051 discussing determining significant events and their associated weights for the customer)]
	and a customer label.  
	[The customer satisfaction classifier 1108 in this example classifies different customers into different categories that are meaningful for business operation (0099); A categorization model determines how to group different customers into different categories at a time point, based on their aggregated customer satisfaction scores. FIG. 13 illustrates one example of classifying different customers into different categories (0100; see also 0101)]

	Regarding claims 5 and 13, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 11.
	Zhou further discloses:
	wherein the plurality of customers comprise multi-service customers that are each provided with multiple services of a service provider.  
	Zhou describes significant events that are considered to be relevant or indicative of a customer’s satisfaction as comprising service requests for additional services (0032, 0050). This disclosure suggests the plurality of customers comprise multi-service customers that are each provided with multiple services of a service provider.
	
	Regarding claims 7 and 17, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 16.
	Zhou further discloses:
	wherein the set of event labels includes one or more event labels associated with account creation activities.  
	[maximum length of a time series may be determined based on characteristics of the event and/or information about the customer. For example, a new customer may have longer maximum length of a time series than an existing customer, so that more information can be collected for the new customer who does not have many activities with respect to the service yet (0076)]
	Additionally, the Examiner notes that the limitation above amounts to nonfunctional descriptive material wherein modifiers applied to describe event labels as merely labels that may convey a meaning to the human reader, but do not establish a functional relationship, and thus do not serve to distinguish over prior art, and are not given patentable weight. Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the items) which do not explicitly alter or impact the steps of the method do not patentably distinguish the claimed invention from the prior art in terms of patentability. (See MPEP 2111.04, MPEP 2111.05, MPEP 2114).

	Regarding claims 8 and 18, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 16.
	Bhalla further discloses:
	wherein the set of event labels includes one or more event labels associated with bill payment activities.  
	[The following tables show examples of USAR attributes that the system may process. The system may process additional, fewer or different attributes in other implementations (0059; see pg. 5, Table of USAR Attributes for Call Center Interactions, illustrating a USAR Field Name for a unique billing account number)]
	The limitations are interpreted as amounting to nonfunctional descriptive material. The discussion of claims 7 and 17 applies here, as well.
	The Examiner asserts the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1 and 16 applies here, as well.

	Regarding claims 9 and 19, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 16.
	Bhalla further discloses:
	wherein the set of event labels includes one or more event labels associated with installation activities.
	  [The following tables show examples of USAR attributes that the system may process. The system may process additional, fewer or different attributes in other implementations (0059; see pg. 10, Table of USAR Attributes for Web Interactions illustrating a USAR Field Name for a customer opting to block downloads)]
	The limitations are interpreted as amounting to nonfunctional descriptive material. The discussion of claims 7 and 17 applies here, as well.

	Regarding claims 10 and 20, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 16.
	Bhalla further discloses:
	wherein the set of event labels includes one or more event labels associated with media content consumption activities.  
	[The following tables show examples of USAR attributes that the system may process. The system may process additional, fewer or different attributes in other implementations (0059; see pg. 10, Table of USAR Attributes for Web Interactions, illustrating a USAR Field Name for a customer visiting the provider’s TV page)]
	The limitations are interpreted as amounting to nonfunctional descriptive material. The discussion of claims 7 and 17 applies here, as well.

	Regarding claim 14, The machine-readable medium of claim 11, 
	The combination of Zhou and Bhalla teaches the limitations of claim 11.
	wherein the operations further comprise applying the heterogenous event sequence model to generate an ordered series of event pathways.  
	The Examiner notes the limitation above is substantially similar to the claim 1 limitation of, “applying a heterogenous event sequence model to the heterogeneous event data to generate, based on the respective time-ordered event sequence arrays of the plurality of customers: an ordered series of event pathways...,” which is taught by the combination of Zhou, Bhalla, and Zadeh.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bhalla, in view of Zadeh, and further in view of Kiefhaber, US Patent 8000989 (hereafter “Kiefhaber”).
	Regarding claims 6 and 15, the combination of Zhou, Bhalla, and Zadeh teaches the limitations of claims 1 and 11.
	The combination of Zhou, Bhalla, and Zadeh does not appear to explicitly recite ordering in order of importance.
	However, Kiefhaber — which is directed to routing or directing contacts to appropriate contact center resources — discloses:
	wherein the ordered series of event pathways is ordered in order of importance.  
	[Conventionally, contacts are prioritized and either are enqueued in individual ones of the contact queues 208a-n in their order of priority or are enqueued in different ones of a plurality of contact queues that correspond to a different priority (c5 1-5, claim 1)]
	Zhou teaches a system and method for estimating customer satisfaction. Bhalla teaches a system and method for churn analysis. Zadeh teaches a system and method for applications for Z-numbers, including a question-answering system. Kiefhaber teaches routing or directing contacts to appropriate contact center resources. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Kiefhaber and the combination of Zhou, Bhalla, and Zadeh is that Kiefhaber discloses queues in order of priority.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of queues in order of priority (as taught by Kiefhaber), the features of a question-answering system comprising a user interface or GUI for the user inputs or selectors, wherein the disclosure describes selecting images and selecting articles based on key words and/or topics in order to provide information or answers to questions (as taught by Zadeh), and the features of providing a customer with device education, wherein the device education may be provided through a flyer via a website (as taught by Bhalla) with a system and method for estimating customer satisfaction (as taught by Zhou) in order to use a monetary cost or expense to determine a value of a customer and/or contact to a contact center and/or to the prediction of sales volume from a customer using historic sales volume information from this and other similar customers (Kiefhaber c2 12-16) to provide a far more accurate measure of customer value (Kiefhaber c 3 22-24) in order to maximize contact center performance and profitability (Kiefhaber c1 42-44).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689